DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,726,630. Although the claims at issue are not identical, they are not patentably distinct from each other because although the cited claim in 10,726,630 recite “displaying on a display screen an interactive scene containing an augmented reality element; receiving a first input to change a display of the interactive scene; receiving a request to simulate the capturing of image data representing the interactive scene; simulating the capturing of the image data representing the interactive scene, wherein simulating the capturing of the image data comprises receiving a second input from a user, the second input comprising: the user orienting and positioning the display screen for placing the augmented reality element at least partially within a first graphical user interface element shown on the display screen and represented by a region having a boundary”, whereas the presently cited claim recite “displaying on a display screen an interactive .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tawara et al., U.S. Patent Number 10,186,084 B2, in view of Chen et al., U.S. Patent Number 10,679,428 B1, further in view of Patel et al. U.S. Patent Publication Number 2015/0371613 A1.

Regarding claim 21, Tawara discloses a device, comprising: a storage medium storing instructions; and at least one processor configured to execute the stored instructions to perform operations comprising: displaying on a display screen an interactive scene containing an augmented reality element and a region represented by a first graphical user interface element (col. 4, lines 10-14, using a captured image and generates an output image, the output image is typically generated by overlaying an AR object on the input image; display sequentially displays generated output images; figure 13; col. 13, lines 40-42, display object AL3 and AL4 are overlaid on an image IM22, the display object AL3 is a frame); receiving an input from a user, the input being generated from a motion associated with positioning 
However it is noted that Tawara discloses an interactive scene containing an augmented reality element and a region represented by a first graphical user interface element in two separate figures and also fails to specifically disclose the successful recognition of the object being determined by: identifying a probability of determining an identity of the object based on a location of the object within the region; determining a match score based on the probability; and determining whether the match score is above a threshold value.
Chen displaying on a display screen an interactive scene containing an augmented reality element and a region represented by a first graphical user interface element (col. 2, lines 55-60, user is presented with a preview of a 
	It is further noted that Chen disclose a score and a threshold for a category of the detected object, but fails to specifically disclose identifying a probability of determining an identity of the object based on a location of the object within the region; determining a match score based on the probability; and determining whether the match score is above a threshold value.

	It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the object recognition as disclosed by Tawara, implementing a captured image including the graphical element and augmented reality element as disclosed by Chen, to provide neural network 

Regarding claim 22, Tawara discloses wherein the input comprises at least one of: zooming a viewpoint to the augmented reality element (col. 13, lines 32-33, user moves the angle of view rightward, or widen the angle of view by zooming out).

Regarding claim 23, Tawara discloses wherein the operations further comprise: receiving a request to retrieve the augmented reality element from a database (col. 12, lines 38-40, the control unit decides an AR object mapped to the code value in the object data, as an AR object to be arranged in the AR space); and retrieving the augmented reality element from the 

Regarding claim 24, Tawara discloses wherein displaying the interactive scene comprises displaying a view of an environment of the user (figure 1; figure 11A).

Regarding claim 25, Tawara discloses wherein providing the first indication comprises: identifying a data record in a database corresponding to the object (col. 11, lines 59-60, object ID 174 is an identifier for uniquely identifying the AR object)

Regarding claim 26, it is noted that Tawara fails to specifically disclose the augmented reality element corresponding to a virtual vehicle.
Chen discloses wherein the augmented reality element corresponds to a virtual vehicle (col. 11, line 44, unidentified flying object, UFO 408; col. 6, lines 50-51, detection component may be configured to detect a person, a car). 
It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the augmented display as disclosed by 
	
Regarding claim 27, Tawara discloses wherein the operations further comprise: initially displaying the augmented reality element within the interactive scene at a predetermined position and an orientation (col. 12, lines 14-16, the control unit can set a position of the primary recognition target in the input image as a reference position on which the AR object is arranged in the AR space); and providing, based on the predetermined position, a second indication that the capturing will likely fail (col. 13, lines 46-47, display object AL4 is an indicator of a recognition status, this indicates that the recognition of the primary recognition target is succeeded).

Regarding claim 28, Tawara discloses wherein the operations further comprise: displaying suggestions for manipulating the device based on the first indication (figure 12; col. 13, lines 28-30, a textbox to display a message recommending a user to change the angle of view).

Regarding claim 29, it is noted that Tawara fails to disclose wherein providing the first indication comprises: determining a perceived distance to 
Chen discloses determining a perceived distance to the augmented reality element relative to a viewpoint for the interactive scene (col. 11, lines 25-31, the class or type of object of interest may be associated with predetermined dimensions or a dimension range; the dimension or dimension range for the object of interest or the class of object may correspond to a scale or be used to generate a scale, providing a frame of reference for modifications performed to the video stream).
It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the augmented reality as disclosed by Tawara, determining a perceived distance to the augmented reality element relative to a viewpoint, or a dimension range as disclosed by Chen, to generated a scale, providing a frame of reference for the display, to generate the graphical elements with one or more of a size, a shape, or dimension range to ensure the graphical elements are appropriate dimensions.

Regarding claim 30, it is rejected based upon similar rational as above. Tawara further discloses a method (col. 1, line 65).  Patel further discloses a match score based on a metric (paragraph 0094, where deviations of the color may be measured using a distance metric).

Regarding claim 31, Tawara discloses wherein the input comprises at least one of: zooming a viewpoint to the augmented reality element (col. 13, lines 32-33, user moves the angle of view rightward, or widen the angle of view by zooming out).

Regarding claim 32, Tawara discloses wherein displaying on the display screen the interactive scene comprises displaying a view of an environment of the user (figure 1; figure 11A).

Regarding claim 33, Tawara discloses wherein a device used for comprising: performing the method comprises on a device comprising a smartphone (col. 4, lines 20-21, smartphone as an example of the image processing apparatus); and wherein rotating the viewpoint for the interactive scene includes moving the smartphone so as to rotate the viewpoint (col. 4, lines 38-41, calculate a relative arrangement of the real object to an imaging surface. In the present specification, the term "arrangement" includes at least one of a position (parallel shift), an attitude (rotation), and a size (scaling) with regard to a two-dimensional or three-dimensional coordinate system)).
Chen discloses col. 6, lines 17-25, person may be positioned or oriented in any suitable position relative to the image capture device 
	
Regarding claim 34, Tawara discloses wherein moving the smartphone comprises rotating the smartphone around an axis of the smartphone (col. 4, lines 38-41, calculate a relative arrangement of the real object to an imaging surface. In the present specification, the term "arrangement" includes at least one of a position (parallel shift), an attitude (rotation), and a size (scaling) with regard to a two-dimensional or three-dimensional coordinate system)).

Regarding claim 35, Tawara discloses further comprising providing a second indication of how to position the device for a successful capturing of an image of the object (col. 13, lines 30-31, display object AL2 is a triangle icon indicating a direction to move the angle of view).

Regarding claim 36, Tawara discloses wherein the second indication comprises an arrow indicating where to move the device (figure 1; AL2).

Regarding claim 37, Tawara discloses wherein: the region comprises at least one of: a transparent region having a boundary (figure 13, AL3, illustrates a transparent region having a boundary).
Chen discloses the region comprises at least one of: a transparent region having a boundary (figure 5, col. 10, lines 24-25, bounding box may be shown as a graphical element within an augmented reality presentation).

Regarding claim 38, it is rejected based upon similar ration as above. 

Regarding claim 39, Tawara discloses wherein the device manipulation comprises at least one of: moving laterally relative to the augmented reality element (col. 13, lines 32-33, the user moves the angle of view rightward).

Regarding claim 40, Tawara discloses further comprising providing an indication of whether the simulating capturing of the image data is successful (col. 13, line 46-47, display object AL4 is an indicator of a recognition status, in the example shown in figure 13, the indicator shows 50 percent progress).

Response to Arguments
Applicant’s arguments, see pages 8-13, filed 06/09/2021, with respect to the rejection(s) of claim(s) 21-40 under 102 in view of Francios and 103 Francois in view of Tawara,  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tawara, Chen and Patel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/         Primary Examiner, Art Unit 2616